                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                  1:20cr16-1
                                          )
ERVIN DWAYNE LEGGETTE                     )

                         MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Before the court is Defendant Ervin Dwayne Leggette’s motion

to   suppress     statements     made   during       his    encounter       with    law

enforcement.     (Doc. 14.)     The Government filed a response opposing

the motion.      (Doc. 16.)     On October 13, 2020, the court held an

evidentiary hearing on the motion.               For the reasons set forth

below, the motion will be denied.

I.   BACKGROUND

     At the evidentiary hearing, the Government presented the

testimony   of     Sergeant     Matthew       Mulgrew      and    Officer    Matthew

Rochelle,   both    of    the   Winston-Salem        Police      Department.        The

Government also offered into evidence, without objection, video

footage   from    Officer    Rochelle’s       body   camera      on   the   night    in

question.     The court finds the testimony of both officers to be

credible and finds the following facts based on the preponderance

of the evidence:

     On April 24, 2019, at approximately 11:35 p.m., Officer

Rochelle, who was on patrol, observed a white Subaru automobile in




       Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 1 of 22
the parking lot of Reynolds Park, a city-owned park in Winston-

Salem.    Because city parks close at 10:30 p.m., Officer Rochelle

proceeded to investigate and radioed for back-up.               The Subaru was

unoccupied, so Officer Rochelle started walking down toward a

picnic area in the park.         He eventually came into contact with

Leggette and a female, Deborah Marshall.               Leggette and Marshall

told Officer Rochelle they were just “hanging” out in the park.

Officer Rochelle advised them the park was closed and that they

were trespassing.        All three started walking back toward the

parking lot while Officer Rochelle gathered background information

from Leggette and Marshall.          Around this time Sergeant Mulgrew

arrived in response to Officer Rochelle’s request for back-up and

began to survey the area.      Within a minute or two, Sergeant Mulgrew

discovered a firearm in a bag in an otherwise empty trashcan in

the picnic area where Officer Rochelle, Leggette, and Marshall had

just   been.      Sergeant    Mulgrew       radioed   Officer   Rochelle   with

instructions to “go ahead and pat him down.               I found a gun down

here.”

       Officer Rochelle frisked Leggette and did not find any further

weapons or contraband.        After the frisk, Officer Rochelle asked

Leggette, “What’s the gun over there for man?              Be honest with me

man. You were over there.”       Leggette denied having the firearm but

volunteered to Officer Rochelle, “I just did 15 years.”                Officer

Rochelle asked a second time, “Help me understand though why’s

                                        2



         Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 2 of 22
there a firearm down there?”        Leggette again denied knowledge of

the firearm, saying, “Like I said, I don’t know where he got that

firearm from.”     Officer Rochelle then said:

       Listen, we’ve been doing this long enough. There’s no way.
       People don’t come down here and leave firearms like that.
       So, just be honest with me. If you be [sic] honest with me,
       it’s going to go a long way. Okay. Now, I know that it’s
       hard to say that sometimes. Listen, you got to just be real
       with me. Why’s there a firearm down there? There’s a gun
       down there.   I mean, he didn’t just make that up. He didn’t
       just bring a gun down and put it down there himself. He found
       it. So be real with me, man.

       At this point, Leggette said, “I had the gun.         Yeah, I had a

gun.   The gun is for protection.”       Officer Rochelle asked Leggette

if he was allowed to own a gun, and Leggette replied no.            Officer

Rochelle then proceeded to handcuff Leggette and placed him in the

back of his patrol car.        The entire interaction, from Sergeant

Mulgrew’s direction to frisk Leggette until Leggette’s placement

in   handcuffs   lasted   about   two-and-one-half     minutes.     Officer

Rochelle’s questioning of Leggette about the firearm lasted about

one-and-one-half minutes.         As he was putting Leggette into his

patrol car, Officer Rochelle asked, “What kind of gun is it?            Never

mind, don’t worry about that.       I’ll ask you later.”

       Officer Rochelle transported Leggette to the Forsyth County

Detention Center.     There, he read Leggette his Miranda 1 warnings.



1
  Miranda v. Arizona, 384 U.S. 436, 444 (1966). Officer Rochelle did
not have his Miranda card, so he asked another WSPD officer to send him
a copy of the warnings, which Officer Rochelle then read to Leggette off
his cellphone.

                                     3



        Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 3 of 22
He asked Leggette if he understood the warnings and if he had

anything he wanted to say.             Leggette said he understood and was

willing to speak to him.           Leggette then told Officer Rochelle that

he brought the firearm to the park and answered further questions

about the gun.

II.   ANALYSIS

      Leggette moves to suppress all statements made to Officer

Rochelle.        (Doc. 14 at 3-4.)       He argues that he was “in custody”

for purposes of Miranda when he was questioned in the park and

therefore       his   statements      admitting       possession      of   the   firearm

should     be    suppressed    because       he    did   not   receive     his   Miranda

warnings.        He further argues that his post-Miranda statements at

the   detention           center   should          likewise     be     suppressed     as

impermissibly tainted by the park questioning. 2

      A.        Reynolds Park Statements

      The       Fourth    Amendment    to    the     United     States     Constitution

provides in part: “The right of the people to be secure in their

persons,        houses,    papers,     and        effects,     against     unreasonable

searches and seizures, shall not be violated.”                       U.S. Const. amend

IV.   Not all police interactions rise to the level of a seizure


2
  In his motion, Leggette is not clear which statements he seeks to
suppress. The motion focuses on the interaction at the park. However,
Leggette also argues that the alleged Miranda violation “requir[es]
suppression of all evidence obtained as a result of such illegality.”
(Doc. 14 at 3-4.) And at the suppression hearing, Leggette argued that
the statements at the detention center should be suppressed as “fruit
of the poisonous tree” of the initial Miranda violation.

                                             4



         Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 4 of 22
within the meaning of the Fourth Amendment.                     “The Supreme Court

has     recognized        three     distinct         types      of      police-citizen

interactions: (1) arrest, which must be supported by probable

cause; (2) brief investigatory stops, which must be supported by

reasonable articulable suspicion; and (3) brief encounters between

police and citizens, which require no objective justification.”

United    States     v.   Weaver,     282    F.3d    302,     309    (4th    Cir.   2002)

(internal citations omitted).               The parties agree that the present

case concerns the second category -- a Terry stop.                          See Terry v.

Ohio, 392 U.S. 1 (1968).          Under Terry, a police officer can briefly

detain a person and make limited inquiries, without it becoming an

impermissible seizure, when the officer has a reasonable suspicion

that criminal activity is afoot.                 Id. at 16, 30.

       The   Fifth     Amendment      to     the    United     States       Constitution

protects     against      compelled    self-incrimination.               In    order    to

protect this right, Miranda v. Arizona requires law enforcement

officers to warn suspects of certain constitutional rights before

interrogation once the suspect is “in custody.”                      See 384 U.S. 436,

444-45 (1966).       However, because a Terry detention is of a limited

nature, the prophylactic protections afforded by Miranda are not

automatically triggered.           See United States v. Sullivan, 138 F.3d

126, 131 (4th Cir. 1998) (concluding that routine traffic stops

“are   analogous     to    Terry    stops        where   no   Miranda    warnings      are

required”); United States v. Leshuk, 65 F.3d 1105, 1109 (4th Cir.

                                             5



         Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 5 of 22
1995) (“Instead of being distinguished by the absence of any

restriction    of    liberty,     Terry   stops   differ       from    custodial

interrogation in that they must last no longer than necessary to

verify or dispel the officer’s suspicion.” (citations omitted)).

However, should a Terry stop exceed a permissible scope, such that

the person detained is “in custody,” Miranda warnings are required.

See United States v. Leong, 116 F.3d 1474 (4th Cir. 1997) (per

curiam) (unpublished opinion) (finding under the “narrow facts” of

the case that a lawful investigative traffic stop “evolved into a

custodial interrogation” when officers told occupants, who had

been removed from the car and ordered to “squat and put their hands

over their heads,” they would be arrested unless they admitted who

owned a firearm). 3

     The    Government     does     not   contest       that    Leggette     was

interrogated    by    Officer     Rochelle   at   the     park. 4      It   also

acknowledges that Leggette was detained for purposes of Terry at

least   when   Officer   Rochelle    proceeded    to    frisk    and    question

Leggette about the firearm once Sergeant Mulgrew reported finding



3
  Leong is cited by the Government as contrary authority. (Doc. 16 at
7.) Unpublished decisions of the Fourth Circuit are not precedential
and are generally accorded the weight of their persuasive reasoning. See
Collins v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).
4
  See, e.g., United States v. Johnson, 734 F.3d 270, 276 (4th Cir. 2013)
(finding questioning to be interrogation where “police should know [it
is] reasonably likely to elicit an incriminating response”) (citing Rhode
Island v. Innis, 446 U.S. 291, 299-301 (1980)).


                                      6



        Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 6 of 22
it. 5   The question is whether Leggette was in custody at the time

of his statements.

        The Terry inquiry proceeds in two steps: first, “whether the

police officer’s action was justified at its inception” and,

second, “whether the police officer’s subsequent actions were

reasonably related in scope to the circumstances that justified

the stop.”     United States v. Digiovanni, 650 F.3d 498, 506 (4th

Cir. 2011), abrogated in part on other grounds, Rodriguez v. United

States, 575 U.S. 348 (2015).         As to the first prong, there is no

dispute that Officer Rochelle’s actions were justified at their

inception. He was initially investigating a trespass, during which

he saw an unoccupied car in a city park after hours and explored

the park to determine if anyone was there.              Leggette does not

challenge Officer Rochelle’s right to detain him and perform a

protective frisk upon discovery of the firearm.           See United States

v. Robinson, 846 F.3d 694, 700 (4th Cir. 2017) (en banc) (upon a

lawful stop, the officer can perform a protective frisk if the

officer reasonably believes the person is armed and dangerous).

        Under Terry’s second prong, the seizure must be limited in

both scope and duration.       Digiovanni, 650 F.3d at 507.        Regarding



5
  At the suppression hearing Leggette argued that he was detained from
the moment the officers arrived at the park and started questioning him
about the trespass.    This is doubtful.    Leggette and Marshall were
trespassing after hours and had to return to their parked car anyway.
But the distinction is immaterial, as there is no dispute that Leggette
was detained when he was questioned about the firearm.

                                      7



         Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 7 of 22
scope, “the investigative methods employed should be the least

intrusive means reasonably available to verify or dispel the

officer’s suspicion in a short period of time.”                       Id. (quoting

Florida v. Royer, 460 U.S. 491, 500 (1983) (plurality opinion)).

Regarding     duration,   the   court       looks   to     “whether       the       police

diligently pursued a means of investigation that was likely to

confirm or dispel their suspicions quickly, during which time it

was necessary to detain the defendant.”              Id.

       During a Terry stop, the “officer may ask the detainee a

moderate number of questions to determine his identity and to try

to   obtain   information    confirming       or    dispelling      the       officer’s

suspicions”     without     converting       the    stop     into     a       custodial

interrogation.    See Berkemer v. McCarty, 468 U.S. 420, 439 (1984).

An officer’s questions during a Terry stop cannot prolong an

otherwise lawful stop even if the extension is minimal.                                  See

Rodriguez, 575 U.S. at 354 (concluding in the traffic-stop context

that   “the   tolerable    duration     of    police     inquiries        .     .    .   is

determined by the seizure’s ‘mission’ -- to address the traffic

violation that warranted the stop and attend to related safety

concerns” (citation omitted)).        A concern for officer safety is of

special importance.       See United States v. Hensley, 469 U.S. 221,

235 (1985) (during a Terry stop officers can “take such steps as

[are] reasonably necessary to protect their personal safety and to

maintain the status quo”).

                                        8



        Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 8 of 22
     But officer safety is not the only basis for questioning

during a Terry stop.      The investigation during a Terry stop also

generally permits questioning “reasonably related in scope to the

justification” for the stop itself. See United States v. Brignoni-

Ponce, 422 U.S. 873, 881 (1975); accord 4 Search & Seizure § 9.2(f)

(6th ed.) (“It is clear that there are several investigative

techniques which may be utilized effectively in the course of a

Terry-type stop.     The most common is interrogation, which may

include both a request for identification . . . and inquiry

concerning the suspicious conduct of the person detained.”). Thus,

courts in this circuit have upheld limited questioning regarding

the nature and circumstances of the stop as within the bounds of

Terry without requiring Miranda warnings. See, e.g., United States

v. Gardner, 823 F.3d 793, 801 (4th Cir. 2016), abrogated in part

on other grounds, Stokeling v. United States, 139 S. Ct. 544 (2019)

(asking suspect two times if he had anything illegal in his car

did not turn a lawful traffic stop into a de facto arrest requiring

Miranda   warnings   because   “the       officers   asked   [the    suspect]

questions directly related to their reasonable suspicion that he

had a firearm in his possession”); Leshuk, 65 F.3d at 1110 (no

custody when officers observed defendants near a marijuana field,

identified   themselves   as   officers,     told    defendants     they   were

investigating the field, frisked defendants but did not draw their

weapons, and asked defendants questions about why they were there

                                      9



      Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 9 of 22
and what was in their backpacks); United States v. Palacio, 427 F.

Supp. 3d 662, 673 (D. Md. 2019) (after searching a passenger’s

backpack during a traffic stop, which revealed ammunition, a ski

mask, and gloves, “follow up questions [were] within the scope of

a Terry stop.      Indeed, a certain amount of questioning during a

Terry stop is contemplated and does not necessarily convert the

encounter into a custodial interrogation.”).                 This is consistent

with courts in other circuits as well.               See, e.g., United States

v. Garcia, 646 F.3d 1061, 1069 (8th Cir. 2011) (asking passenger

suspected of drug activity for his phone number, which directly

connected the passenger to a confidential informant and hence to

the crime, was within the scope of Terry because such information

was    “reasonably   related      in   scope   to    the     circumstances   that

initially prompted the stop” (quotations and citation omitted));

United States v. Davis, 530 F.3d 1069, 1082 (9th Cir. 2008) (asking

detainee “four or so questions . . . aimed at obtaining information

to confirm or dispel [the officer’s] suspicion that [the detainee]

might be part of the marijuana growing operation” the officers

were investigating was permissible under Terry and did not require

Miranda warnings); United States v. Lee, 317 F.3d 26, 31 (1st Cir.

2003) (asking suspect “a series of questions” during investigation

of    attempted   credit   card    fraud     was    within    Terry’s   confines,

especially where questions brought to light new information that

elevated suspicion); United States v. Trueber, 238 F.3d 79, 94

                                        10



        Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 10 of 22
(1st Cir. 2001) (asking individual detained during a traffic stop

who   was   suspected   of   drug   smuggling    questions     “targeted   at

ascertaining [his] identity, his reasons for being in the country,

and whether he was involved in the suspected illegal activity” was

permissible within a lawful Terry stop and did not require Miranda

warnings, especially where information gleaned during the stop

warranted a more thorough investigation).

      Here, Officer Rochelle’s actions were within the permissible

bounds of a Terry stop and did not require Miranda warnings.             What

began as a routine and perhaps relatively harmless trespass changed

significantly when Officer Mulgrew discovered the firearm in a bag

in an otherwise empty trashcan near where Leggette had been in a

closed park.    The presence of the firearm and the nature in which

it was found, combined with the fact that Leggette and Marshall

were the only two people observed in the closed park, certainly

gave rise to a reasonable suspicion that the abandoned firearm

belonged to either Leggette, Marshall, or even some third person

who was yet detained.       As the Government argued at the suppression

hearing,    these   facts    present   a    concern   for   officer   safety,

including the need to determine why the firearm was present and

whether anyone else was in the park who was armed.                    Limited

questions to this end are within the confines of Terry.

      The entirety of the relevant portion of the interaction --

from when Officer Rochelle first asked, “What’s the gun over there

                                       11



       Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 11 of 22
for man?” to when Leggette admitted the firearm was his -- lasted

one-and-a-half minutes.       While some of the officer’s bodycam video

is muffled, it appears that Officer Rochelle asked Leggette a total

of three direct questions about the firearm. 6             After the first

question, Leggette volunteered to Officer Rochelle that he had

recently served 15 years in prison.             Cf. Lee, 317 F.3d at 31

(lawful Terry stop can be prolonged when “emergent developments .

. . justif[y] the continued detention”).          Officer Leggette’s final

question, while longer and more direct, falls within the realm of

those found by other courts as not rising to the level of coercion

or a threat so as to cross the threshold into custody requiring

Miranda warnings. Cf. Leong, 116 F.3d at 1474. Officer Rochelle’s

tone was polite, he did not draw his weapon, and during the

questioning Leggette was not handcuffed or otherwise constrained.

The encounter took place outdoors beside Leggette’s car.                  Cf.

Leshuk, 65 F.3d at 1109-10 (noting that in certain circumstances,

even “drawing weapons, handcuffing a suspect, placing a suspect in

a patrol car for questioning, or using or threatening to use force

does not necessarily elevate a lawful stop into a custodial arrest

for Miranda purposes”).          After handcuffing Leggette, Rochelle

stopped questioning him about the firearm and did not resume until

they were at the detention center and Leggette had been given his




6
    See supra pages 2-3.

                                      12



         Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 12 of 22
Miranda warnings.        In total, Rochelle’s inquires did not exceed a

“tolerable duration.”           See Rodriguez, 575 U.S. at 354.                The

“mission” of the stop -- at least from the point when the firearm

had been found -- was to ascertain why a gun was abandoned in a

park trashcan and “attend to related safety concerns.”                     See id.

On these facts, Rochelle’s questions did not exceed a permissible

scope allowed in a Terry stop.

       Leggette    contends     that   he     was   “in   custody”   for   Miranda

purposes.     (Doc. 14 at 4-7.)              He argues that a person is “in

custody” if under the circumstances “a reasonable person [would]

have   felt   he    or   she    was    not    at    liberty   to   terminate   the

interrogation and leave.”          Thompson v. Keohane, 516 U.S. 99, 112

(1995).    While this is a correct statement of law, it suffers from

two infirmities.         First, “[t]he ‘custody’ that implicates the

Miranda rule is conceptually distinct from a seizure implicating

the Fourth Amendment.”         Sullivan, 138 F.3d at 131.          In other words,

under a valid Terry stop, a person can be detained such that he

would not feel free to leave and yet no Miranda warnings are

required (i.e., is not “in custody” for Miranda purposes).

       Second, being “in custody” for Miranda requires more than

merely not being at liberty to terminate the encounter and leave.

“[T]he ultimate inquiry” is whether there was a “formal arrest or

restraint on freedom of movement of the degree associated with a

formal arrest.”     Keohane, 516 U.S. at 112 (quotations and citation

                                         13



        Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 13 of 22
omitted); see also United States v. Hashime, 734 F.3d 278, 282

(4th Cir. 2013) (in deciding whether a defendant not under formal

arrest is in custody, the court asks whether               “under the totality

of the circumstances, a suspect’s freedom of action was curtailed

to     a    degree    associated       with    formal   arrest.”    (quotations,

alterations,         and   citations    omitted).       This   is   an    objective

inquiry.        See Berkemer, 468 U.S. at 442 (“[T]he only relevant

inquiry is how a reasonable man in the suspect’s position would

have understood his situation.”); United States v. Parker, 262

F.3d 415, 419 (4th Cir. 2001) (“Custody determinations . . . depend

[on]           the         objective           circumstances         of        the

interrogation.”).          Relevant facts include, but are not limited to,

“the time, place and purpose of the encounter, the words used by

the officer, the officer’s tone of voice and general demeanor, the

presence of multiple officers, the potential display of a weapon

by an officer, [] whether there was any physical contact between

the officer and the defendant,” whether the suspect was isolated

and separated, and any physical restrictions.                  Hashime, 734 F.3d

at 283.

       Examining the totality of the circumstances here, the court

finds that Leggette was not in custody so as to require Miranda

warnings.

       Although he was questioned at night in any otherwise empty

park, it was nevertheless a public setting and in the presence of

                                          14



           Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 14 of 22
another person (Mitchell).         While Leggette was not at his home,

nor was he at the police station; if anything, the park was a

neutral setting.       See United States v. Ritchie, 35 F.3d 1477, 1485

(10th   Cir.   1994)    (“Courts   are   much     less   likely   to   find   the

circumstances custodial when the interrogation occurs in familiar

or at least neutral surroundings” (alterations, quotation, and

citation omitted)).       There were two officers present, but only one

(Officer Rochelle) questioned Leggette; Sergeant Mulgrew was, for

at least part of the inquiry, down by the trashcans where the

firearm was found.      At the suppression hearing, Leggette’s counsel

pointed to the fact that both officers were in uniform with their

service weapons visible.        However, “[t]he mere presence of armed

law enforcement officers during the interview is not sufficient to

create a custodial situation.”            United States v. Hargrove, 625

F.3d 170, 179 (4th Cir. 2010) (finding no custody, in part, where

defendant was not handcuffed during interview, agents did not draw

their weapons, and the conversation was non-threatening).                 As in

Hargrove, Leggette was not handcuffed or otherwise physically

restricted, the officers did not draw their weapons, and Officer

Rochelle’s tone was non-threatening.

       It is true that if an interviewee is expressly told he is

free to leave, that is “highly probative” of whether a reasonable

person would believe he is in custody.            See Hargrove, 625 F.3d at

180.    However,    such    a   statement    is    not    “talismanic.”       See

                                     15



        Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 15 of 22
id.   Moreover, the situation here involves a Terry stop, which

entails circumstances that are different from the typical Miranda

custodial inquiry.      As discussed above, Terry stops are seizures

under the Fourth Amendment such that a person is usually not free

to leave, and yet such a situation does not generally “exert[]

upon a detained person pressures that sufficiently impair his free

exercise of his privilege against self-incrimination to require

that he be warned of his constitutional rights.”            See Berkemer,

468 U.S. at 437 (explaining why Miranda warnings are not required

during routine traffic stops and expressly comparing traffic stops

to Terry stops).      This is because Terry stops are presumptively

temporary and brief and the circumstances surrounding them “are

not such that the [detainee] feels completely at the mercy of the

police.”      See id. at 437-38.   In other words, even though Leggette

was not told he was free to leave, and even though he was not free

to leave at the moment, this did not convert an otherwise lawful

Terry stop into a custodial situation so as to require Miranda

warnings. 7



7
  Hashime is not to the contrary. While the court noted the officer’s
statement “I need you to be completely honest with me . . . I need to
know the truth,” it was partly in the context of rebutting the
Government’s argument that the defendant was not in custody because the
agents told the defendant that he was free to leave. 734 F.3d at 283-
84. Moreover, the agents had made other statements such as “I can’t
leave you here with nobody here” and “we got to kind of keep an eye on
you” during what was a 3-hour interrogation after the defendant had been
awakened at gunpoint by 15 to 30 state and federal agents and isolated
from his family. Id.

                                     16



       Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 16 of 22
      Based on the totality of the circumstances -- including the

after-hours trespass in an otherwise empty park and the presence

of the firearm found in the park trashcan -- Officer Rochelle was

permitted to briefly detain Leggette and ask a “moderate number of

questions    .   .    .    to   try   to    obtain   information      confirming      or

dispelling the officer’s suspicions” surrounding the unexplained

presence    of   a    firearm     seemingly      abandoned      in   the   area     where

Leggette had just been.               See Gardner, 823 F.3d at 801 (quoting

Berkemer, 468 U.S. at 439).                This is especially so given that at

the   outset     of       the   questioning      about    the    firearm      Leggette

volunteered that he was a felon who had served 15 years in prison.

Leggette was not restrained anywhere near the degree associated

with a formal arrest.           He was questioned in a public park in the

presence of others, he was not handcuffed or physically restricted,

no weapons were drawn, and Officer Rochelle’s questioning was brief

and   non-threatening.            The       interaction   remained         within    the

permissible confines of Terry, and Leggette was not “in custody”

during questioning as to require Miranda warnings.

      B.    Forsyth County Detention Center Statements

      The Government argues alternatively that even if the initial

interaction in the park exceeded the confines of Terry, Leggette’s

statements at the Forsyth County Detention Center should not be

suppressed.

      “A subsequent administration of Miranda warnings to a suspect

                                            17



       Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 17 of 22
who has given a voluntary but unwarned statement ordinarily should

suffice to remove the conditions that precluded admission of the

earlier statement.”      Oregon v. Elstad, 470 U.S. 298, 314 (1985)).

The inquiry turns on voluntariness. 8 The first, unwarned statement

must be voluntary, i.e., not the result of “coercive police tactics

or    methods   offensive   to   due   process   that   render   the   initial

admission involuntary and undermine the suspect’s will to invoke

his rights once they are read to him.”           See id. at 317. 9     So, too,

must the second statement, made after the warnings, be voluntary.

Id.

       The Government bears the burden of proving by a preponderance

of the evidence that a statement was voluntary.            United States v.


8
  At the evidentiary hearing, Leggette argued that his second statement
made at the detention center should be excluded as “fruit of the
poisonous tree.” However, this conflates the Fourth Amendment with the
Miranda prophylactic. A confession obtained as a result of a violation
of the Fourth Amendment, e.g., after an illegal arrest, should be
excluded as fruit of the poisonous tree “unless intervening events break
the causal connection between the illegal arrest and the confession so
that the confession is sufficiently an act of free will to purge the
primary taint.” Taylor v. Alabama, 457 U.S. 687, 690 (1982) (citation
omitted).    In contrast, “a simple failure to administer [Miranda]
warnings, unaccompanied by any actual coercion or other circumstances
calculated to undermine the suspect’s ability to exercise his free will”
cannot be said to “so taint[] the investigatory process that a subsequent
voluntary and informed waiver is ineffective for some indeterminate
period.   Though Miranda requires that the unwarned admission must be
suppressed, the admissibility of any subsequent statement should turn
in these circumstances solely on whether it is knowingly and voluntarily
made.”   Elstad, 470 U.S. at 309.     In other words, the “fruit of the
poisonous tree” doctrine does not apply to Miranda violations.        See
United States v. Patane, 542 U.S. 630, 642 (2004) (plurality opinion).
9
 For example, police cannot deliberately withhold Miranda warnings until
obtaining a confession, and then immediately give the warnings to obtain
a second confession. See Missouri v. Seibert, 542 U.S. 600 (2004).

                                       18



        Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 18 of 22
Braxton, 112 F.3d 777, 781 (4th Cir. 1997) (en banc).                      “A statement

is    involuntary      under     the      Fifth       Amendment     only       if   it    is

‘involuntary’ within the meaning of the Due Process Clause. . . .

The   proper    inquiry     is   whether        the   defendant’s        will    has     been

overborne      or   his    capacity       for     self-determination            critically

impaired.”      Id. at 780 (citations and quotations omitted).                             To

determine      this,      “courts    must       consider   the      totality        of   the

circumstances, including the characteristics of the defendant, the

setting of the interview, and the details of the interrogation.”

Id. at 781.         Certain threats or promises can be coercive. See

United States v. Shears, 762 F.2d 397, 402 n. 5 (4th Cir. 1985)

(finding that a promise that all charges would be dropped rendered

confession involuntary).            However, “truthful statements about the

defendant’s     predicament         are   not     the   type   of    ‘coercion’          that

threatens to render a statement involuntary.”                       Braxton, 112 F.3d

at 782 (alterations and citation omitted).                        To be sure, “[a]ny

interview of one suspected of a crime by a police officer will

have coercive aspects to it,” even though statements made may be

voluntary.      Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (noting

that “a noncustodial situation is not converted to one in which

Miranda applies simply because a reviewing court concludes that,

even in the absence of any formal arrest or restraint on freedom

of    movement,      the     questioning         took    place      in     a    ‘coercive

environment’”).

                                            19



       Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 19 of 22
      Here, Leggette’s statements were voluntary.              As to the first,

unwarned statements in the park, the nature and circumstances of

the interrogation do not suggest Leggette’s “will [was] overborne

or his capacity for self-determination critically impaired.”               See

Braxton, 112 F.3d at 780.            The tone was conversational and non-

threatening.      While Officer Rochelle did tell Leggette that his

cooperation would “go a long way,” this is far from the type of

threat or promise that courts have found rises to the level of

coercion.      See United States v. Whitfield, 695 F.3d 288, 302 (4th

Cir. 2012) (noting that even “misrepresentations are insufficient,

in and of themselves, to render a confession involuntary” (citation

omitted)); United States v. Byers, 649 F.3d 197, 216 (4th Cir.

2011) (officer’s equivocal statement about whether defendant would

be   charged    for   murder   did    not    render   defendant’s   statements

involuntary);      Braxton,    112     F.3d    at     782–83   (investigator’s

statement “that you can do five years because you’re not coming

clean” did not result in involuntary confession); Shears, 762 F.2d

at 401 n. 2 (citing cases where agent statements did not render a

confession involuntary, such as suggesting that the defendant

should “try to help himself,” telling the defendant that he could

help himself out by cooperating, and promising that cooperation

would be relayed to the court).              Viewed from the perspective of

the Defendant, Grades v. Boles, 398 F.2d 409, 412 (4th Cir. 1968),

such a vague statement that Leggette’s cooperation would “go a

                                        20



       Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 20 of 22
long    way”    is    not   the    kind    that   would    render    the    response

involuntary.          Moreover, the encounter, though at night in an

otherwise empty park, was in a public place and there was at least

one other witness, Mitchell.              Cf. United States v. Giddins, 858

F.3d 870, 885 (4th Cir. 2017) (suspect brought alone and under

false pretenses to an interrogation room rendered Miranda waiver

involuntary).         Leggette was 37 years old at the time and had prior

experience with law enforcement.

       As to the second statement at the detention center, Officer

Rochelle’s video from his bodycam establishes that this occurred

after he       read    Leggette     his   Miranda   rights   and    that    Leggette

understood      and    expressly     waived     them.     Specifically,      Officer

Rochelle asked Leggette, “Do you understand what I just said?                      Do

you need me to read them to you again?”                 Leggette replied, “No, I

understand.”         Officer Rochelle said, “Great.          And are you willing

to talk to me?” to which Leggette responded, “Yeah, I’ll talk to

you.”       The court finds this to be a clear waiver of his rights.

See Berghuis v. Thompkins, 560 U.S. 370, 384 (2010) (a Miranda

waiver can be either express or implied so long as the government

shows the warnings were given and understood and the defendant

made an uncoerced statement).

       In    sum,    even   if    Leggette’s    statements    in    the    park   were

inadmissible because he was “in custody” and had not received

Miranda warnings, the court finds that his statements at the

                                           21



        Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 21 of 22
detention center are admissible because they were made voluntarily

after he received and waived his warnings and were not tainted by

his earlier statements.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Defendant’s motion to suppress

(Doc. 14) is DENIED.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

October 26, 2020




                                   22



      Case 1:20-cr-00016-UA Document 20 Filed 10/26/20 Page 22 of 22
